DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I (claims 1-13 and 22-30), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/30/2021.
 	Newly submitted claims 32 and 34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: “a mechanism for detecting insertion of the insert in the internal cooking compartment” (Claims 32 and 34) do not show in the drawing or describe in specification.  For example: para.0058, 0059, 0062 and 0064 discuss about another embodiment or further embodiments in regards to a mechanism for detecting insertion of said insert. However, these paragraphs do not teach or suggest the first embodiment in fig.1 having the mechanism for detecting insertion of said insert. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32 and 34 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Species I (claims 1-13 and 22-30) in the reply filed on 04/ is acknowledged.  The traversal is on the ground(s) that examiner has only identified species of cooking systems not accessories as such claims 9-21 are generic to all species as well.  This is not found persuasive because claims 9-21 is a species having a mechanism for detecting insertion of said insert. However, this feature do not teach or suggest in species I. For example: para.0058, 0059, 0062 and 0064 discuss about another embodiment or further embodiments in regards to a mechanism for detecting insertion of said insert. However, these paragraphs do not teach or suggest the first embodiment in fig.1 having the mechanism for detecting insertion of said insert. 
As a result, claims 14-21, 32 and 34 are withdrawn.  However, examiner agreed to exam claims 1-13, 22-31 and 33.
The requirement is still deemed proper and is therefore made FINAL.
 	


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  	Claims 2, 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
 	Claim 2 recites “said output from said at least one heating element into said internal cooking compartment at a location adjacent said opening is greater than said output from said at least one heating element at a location adjacent a rear of said cooking compartment” at lines 1-4. It is unclear as to how said output from said at least one heating element is greater than said output from said at least one heating element because at least one heating element can be only one heating element. 
 	Claim 5 recites “the second position” at line 2. There is insufficient antecedent basis regarding this claim limitation. 
 	Claim 13 recites “at least one view port” at line 1. There is insufficient antecedent basis regarding this claim limitation.


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1 and 3 are rejected under 35 U.S.C. 102 a1 as being anticipated by DeLong et al. (US 7,105,778).
Regarding claim 1, DeLong et al. discloses “a cooking system” (abstract and figs.1-7) “positionable on a support surface” (figs.1-2 show the toaster having legs 38a that is positionable on a support surface), the cooking system comprising:
 	“a housing having an internal cooking compartment and an opening formed in said housing for accessing said internal cooking compartment” (figs.1-2 shows a housing 12 having a housing and a top opening 18 for accessing said internal cooking compartment); and
 	“at least one heating element” (col.4 at lines 48-67, i.e., the heating element 16 is preferably comprised of a first pair of upper heating tubes 16a and a second pair of lower heating tubes 16b) “for heating said internal cooking compartment” (para.0021 and figs.1-2), “said heating element being operable to heat said internal cooking compartment while said opening is at least partially exposed to an ambient environment to allow fluid transfer between said ambient environment and said internal cooking compartment” (para.0021 and figs.1-2 show the heating element 16 being operable to heat said internal cooking compartment while said top opening 18 is at least partially exposed to an ambient environment to allow fluid transfer between said ambient environment and said internal cooking compartment);
 	wherein “output from said at least one heating element is variable across said internal cooking compartment during operation of the system” (col.10 at lines 18-59, in particular at lines 24-40, i.e., the temperature knob 74 may be rotatable through various positions to adjust the trip temperature between two hundred degrees Fahrenheit (200F) and five hundred degrees Fahrenheit (500F). Please noted that the output of heating element is adjustable via the rotatable knob 74).
Regarding claim 3, DeLong et al. discloses “said at least one heating element includes a first heating element and a second heating element” (col.4 at lines 48-67, i.e., the heating element 16 is preferably comprised of a first pair of upper heating tubes 16a and a second pair of lower heating tubes 16b), “said first heating element being operable to heat a front portion of said internal cooking compartment adjacent said opening, and said second heating element being operable to heat a rear portion of said cooking compartment” (Fig.2, 16 pointed at the upper heating element that can be the first heating element which is disposed near a front portion of said internal cooking compartment adjacent said opening. Fig.2 shows another 16 pointed at the bottom heating element that can be the second heating element which is disposed at the bottom portion of the cooking compartment that is capable of heating a rear portion of said cooking compartment).


 	Claims 9-11 are rejected under 35 U.S.C. 102 a1 as being anticipated by Hantz et al. (US 4,889,042).
 	Regarding claim 9, Hantz discloses “a cooking system” (abstract and figs.1-3) “positionable on a support surface” (fig.2 shows a cooking system having a bottom surface that is positionable on a support surface), the cooking system comprising:
“a housing having an internal cooking compartment and an opening formed in said housing for accessing said internal cooking compartment” (fig.2, 1 pointed at a housing having an internal cooking compartment 3 and an opening 3a for accessing said internal cooking compartment);
fig.3, 16) “for heating said internal cooking compartment” (3); and  
 	“an accessory” (fig.2, item B) receivable within “said internal cooking compartment” (3) via “said opening” (3a), wherein “said accessory closes at least a portion of said opening when said accessory is received within said internal cooking compartment” (said accessory B closes at least a portion of said opening 3a when said accessory B is received within said internal cooking compartment 3).
Regarding claim 10, DeLong et al. discloses “said accessory is a tray having a base and a lip extending at an angle to said base” (fig.2, item B is a tray having a base (i.e., a bottom supporting surface) and a lip (i.e., side wall) extending at about 90 degree from said base).
Regarding claim 11, DeLong et al. discloses “when said tray is positioned within said internal cooking compartment said lip substantially closes said opening” (fig.2, item B is a tray having a base (i.e., a bottom supporting surface) and a lip (i.e., sidewall) where the lip (i.e., sidewall) substantially closes aid opening. Please noted that substantially is a relative term so that it does not necessarily require close entire said opening).



 	Claims 22-23 are rejected under 35 U.S.C. 102 a1 as being anticipated by Fujii (US 5,487,328)
Regarding claim 22, Fujii discloses “a cooking system” (figs.1-3 and abstract) “positionable on a support surface” (fig.1 shows the cooking system having a bottom for positionable on a support surface), the cooking system comprising:
“a housing having an internal cooking compartment” (fig.1, 1 pointed at a housing having an internal cooking compartment);
“at least one heating element for heating said internal cooking compartment” (11 is in the cooking compartment); and 
 “at least one food support element” (12) “affixed within said internal cooking compartment” (see figs.1-2), “said at least one food support element being translatable and pivotable within said internal cooking compartment” (figs.2-3, each 12 is pivotable and translatable from one position to another position. Please noted that 12 has two ends around 13 that is movable or translatable).
Regarding claim 23, Fujii discloses “the cooking system further comprises a radiant casing positioned within said housing” (figs.2-3, 10 on the left and 10 on the right), “said at least one food support element being mounted to said radiant casing” (said at least one food support element 12 is mounted to said radiant casing 10).


 	Claims 22-28 are rejected under 35 U.S.C. 102 a1 as being anticipated by Caudron (US 3,986,444)
 	Regarding claim 22, Caudron discloses “a cooking system” (figs.1-5 and abstract) “positionable on a support surface” (fig.1 shows the cooking system having a bottom for positionable on a support surface), the cooking system comprising:
figs.2-4, 2 pointed to a housing having an internal cooking compartment);
“at least one heating element for heating said internal cooking compartment” (1a and 1b is in the cooking compartment. Figs.2-4 shows the cooking compartment); and 
 “at least one food support element” (3, 12a, 12b and 13) “affixed within said internal cooking compartment” (see figs.2-4), “said at least one food support element being translatable and pivotable within said internal cooking compartment” (figs.2-4, 12a and 12b each is pivotable and translatable from one position to another position).
Regarding claim 23, Caudron discloses “the cooking system further comprises a radiant casing positioned within said housing” (fig.5 shows a radiant housing (i.e., the frame)), “said at least one food support element being mounted to said radiant casing” (said at least one food support element 3, 12a, 12b and 13 is mounted to said radiant casing (see fig.5, the frame) where the frame supporting the food support element).
 	Regarding claim 24, Caudron discloses “said at least one food support element includes one or more posts located within one or more support openings formed in said radiant casing” (said at least one food support element includes 3, 12a, 12b and 13 includes post 3 located within one or more support opening 4. See fig.5 for details), wherein “a configuration of said one or more support openings defines a path of movement of said at least one food support element” (the configuration of said one or more support openings 4 defines a path of movement of said at least one food support element (i.e., at least 3)).
 	Regarding claim 25, Caudron discloses “a biasing mechanism” (15) operably coupled to “said at least one food support element” (said at least one food support element includes 3, 12a, 12b and 13 having portions 12a, 12b and 13 coupled to biasing mechanism 15), see figs.2-4 shows the at least one food support element is movable in response to a biasing force of said biasing mechanism 15).
 	Regarding claim 26, Caudron discloses “said at least one food support element includes a first food support element and a second food support element separated from one another by a gap” (at least 12a and 12b is separated from one another by a gap).
 	Regarding claim 27, Caudron discloses “said at least one food support element is movable between a first position and a second position” (fig.2 shows a first position and fig.3 shows a second position), wherein “when said at least one support element is in said second position, said gap is non-uniform over a height of said at least one food support element” (at least 12a, 12b of the support element in the said second position (fig.3) a gap is non-uniform over a height of said at least food support element).
 	Regarding claim 28, Caudron discloses “when said at least one support element is in said first position, said gap is uniform over said height of said at least one food support element” (fig.2 shows at least 12a and 12b of said support element in said first position, said gap is uniform over said height of said at least one food support element).


 	Claims 22-23 and 25-30 are rejected under 35 U.S.C. 102 a1 as being anticipated by Caudron (US 3,986,444) [different interpretation for at least one food support element]
Regarding claim 22, Caudron discloses “a cooking system” (figs.1-5 and abstract) “positionable on a support surface” (fig.1 shows the cooking system having a bottom for positionable on a support surface), the cooking system comprising:
“a housing having an internal cooking compartment” (figs.2-4, 2 pointed to a housing having an internal cooking compartment);
“at least one heating element for heating said internal cooking compartment” (1a and 1b is in the cooking compartment. Figs.2-4 shows the cooking compartment); and 
 “at least one food support element” (12a, 12b and 13) “affixed within said internal cooking compartment” (see figs.2-4), “said at least one food support element being translatable and pivotable within said internal cooking compartment” (figs.2-4, 12a and 12b each is pivotable and translatable from one position to another position).
Regarding claim 23, Caudron discloses “the cooking system further comprises a radiant casing positioned within said housing” (fig.5 shows a radiant housing (i.e., the frame)), “said at least one food support element being mounted to said radiant casing” (said at least one food support element 12a, 12b and 13 is mounted to said radiant casing (see fig.5, the frame) where the frame supporting the food support element).
 	Regarding claim 25, Caudron discloses “a biasing mechanism” (15) operably coupled to “said at least one food support element” (said at least one food support element includes having portions 12a, 12b and 13 coupled to biasing mechanism 15), wherein “said at least one food support element is movable in response to a biasing force of said biasing mechanism” (see figs.2-4 shows the at least one food support element is movable in response to a biasing force of said biasing mechanism 15).
Regarding claim 26, Caudron discloses “said at least one food support element includes a first food support element and a second food support element separated from one another by a gap” (at least 12a and 12b is separated from one another by a gap).
 	Regarding claim 27, Caudron discloses “said at least one food support element is movable between a first position and a second position” (fig.2 shows a first position and fig.3 shows a second position), wherein “when said at least one support element is in said second position, said gap is non-uniform over a height of said at least one food support element” (at least 12a, 12b of the support element in the said second position (fig.3) a gap is non-uniform over a height of said at least food support element).
 	Regarding claim 28, Caudron discloses “when said at least one support element is in said first position, said gap is uniform over said height of said at least one food support element” (fig.2 shows at least 12a and 12b of said support element in said first position, said gap is uniform over said height of said at least one food support element).
 	Regarding claim 29, Caudron discloses “a movable support member” (3) disposed within “said internal cooking compartment” (2 forms the cooking compartment), wherein “said at least one food support element translates and pivots in response to movement of said support member” (figs.2-3 show at least 12a and 12b translates and pivots in response to movement of said support member 3. For example, when 3 is press down (fig.3), 12a and 12b tilts at angles).
 	Regarding claim 30, Caudron discloses “a movement mechanism operable to move said support member” (the movement mechanism 8 operable to move said support member 3).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over DeLong et al. (US 7,105,778) in view of Fung (US 20150040774).
 	Regarding claim 2, DeLong et al. discloses “said output from said at least one heating element into said internal cooking compartment at a location adjacent said opening and said output from said at least one heating element at a location adjacent a rear of said cooking compartment” (fig.2, 16 pointed at an upper heating element or a first heating element at a location adjacent said opening and fig.2 another 16 pointed at said bottom heating element at a location adjacent a rear of said cooking compartment).
 	However, DeLong et al. is silent regarding said output from said at least one heating element into said internal cooking compartment is greater than said output from said at least one heating element.
 	Fung teaches “said output from said at least one heating element into said internal cooking compartment is greater than said output from said at least one heating element of said cooking compartment” (abstract, i.e., the upper heating element and the lower heating element are independently controllable between zero power and full power in dependence upon a user selected operating mode. Para.0018, i.e., either or both the upper and lower heating elements may be operated at a wattage between zero wattage and full wattage. Para.0023, i.e., the top heating element 32 are turned on and operated at full wattage 700 watts while the bottom heating element are turned on and operated at half of the full wattage 350 watts). DeLong et al. teaches a toaster oven. Hensel teaches a toaster oven. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify DeLong with Fung, by adding Fung’s control program to DeLong et al.’s controller, to provide different cooking modes to deliver power to the heating elements in dependence upon the type of food being heated (para.0021-0030) and allow user to more precisely tailor a cooking/heating cycle to the type of food item placed within the heating compartment (para.0031) as taught by Fung.  One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of allow user to more precisely tailor a cooking or heating cycle (para.0031) as taught by Fung. 
 	Regarding claim 4, modified DeLong et al. discloses “said first heating element is operable independently from said second heating element” (para.0021-0030 and abstract. For example, Para.0023, i.e., the top heating element 32 are turned on and operated at full wattage 700 watts while the bottom heating element are turned on and operated at half of the full wattage 350 watts).
 	Regarding claim 5, modified DeLong et al. discloses “during operation of the cooking system in the second position, heat generated by said first heating element is greater than heat generated by said second heating element” (Fung, Para.0023, i.e., the top heating element 32 (first heating element) are turned on and operated at full wattage 700 watts while the bottom heating element (second heating element) are turned on and operated at half of the full wattage 350 watt. Examiner can be the toaster to from a first position or location to a second position or location).
 	Regarding claim 6, modified DeLong et al. discloses “during operation of the cooking system in the second position, said first heating element is energized for a greater time than said second heating element” (Fung, para.0025, i.e., top heating element (first heating element) 32 are turned ON at full wattage and the bottom heating elements (second heating element) 33 remain OFF. This suggest that the top heating element or first heating element is energized greater time than the second heating element since the second heating element is OFF).
 	Regarding claim 7, modified DeLong et al. discloses “said first heating element has a greater wattage than said second heating element” (Fung, Para.0023, i.e., the top heating element 32 (first heating element) are turned on and operated at full wattage 700 watts while the bottom heating element (second heating element) are turned on and operated at half of the full wattage 350 watt.).

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeLong et al. (US 7,105,778) in view of Fung (US 20150040774) as applied in claims 1 and 3 above, and further in view of Feldman et al. (US 2018/0325311).
 	Regarding claim 8, modified DeLong et al. discloses said at least one heating element.
 	However, Delong et al. is silent regarding the configuration of said at least one heating element is a single heating element having a non-uniform configuration.
fig.4 shows a single heating element having a non-uniform configuration where some of heating portions having a length longer than another heating portions. See example 134A and 134B pointed at different heating portions). Modified DeLong et al. teaches a toaster. Feldman et al. teaches a toaster (para.0011). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify DeLong with Feldman, by modifying DeLong’s heating element configuration according to Feldman’s heating element configuration, to provide optimized heating surface area that reduce energy waste in the cooking cavity (para.0041) as taught by Feldman et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of optimizing heating surface area that reduce energy waste in the cooking cavity (para.0041) as taught by Feldman et al.


 	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over DeLong et al. (US 7,105,778) in view of Fung (US 20150040774) as applied in claims 1 and 3 above, and further in view of Bumgarner et al. (US 10624497).
 	Regarding claim 31, modified DeLong et al. discloses all the features of claim limitations as set forth above except for an accessory is configured to be receivable within the internal cooking compartment via the opening, wherein the accessory closes at least a portion of the opening when the accessory is received within the internal cooking compartment.
Bumgarner et al. teaches “an accessory” (fig.2, 20 and col.2 at line 26 and claim 1, i.e., a spring-biased grill received within said cooking chamber) is “configured to be receivable within the internal cooking compartment via the opening, wherein the accessory closes at least a portion of the opening when the accessory is received within the internal cooking compartment” (fig.2 shows the accessory 20 in the cooking compartment 3 that closes or blocks at least a portion of the opening when the accessory is received within the internal cooking compartment). Modified DeLong et al. teaches a toaster. Bumgarner et al. teaches a toaster (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify DeLong with Bumgarner et al., by adding Bumgarner et al.’s accessory to DeLong’s device, to allow user to more easily grill a sandwich (col.1 at lines 15-28) as taught by Bumgarner et al.


 	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hantz et al. (US 4,889,042) in view of Widdison (US 8,453,890)
 	Regarding claim 12, Hantz discloses said lip (fig.2, a sidewall of item B).
 	Hantz is silent regarding at least one view port is formed in said lip. 	
 	Widdison teaches “at least one view port” (abstract and fig.1, 3) is formed in said lip” (2). Hantz teaches a cooking device. Widdison teaches a product container. These references are not in the same field of endeavor. However, Widdison reference is reasonably pertinent to the problem faced by the inventor such as allow user to view the container via the view port. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Hantz et al. with Widdison, by 
 	Regarding claim 13, Hantz discloses “at least one view port is closed with a transparent material” (abstract, i.e., a view window made of transparent material).



 	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Caudron (US 3,986,444) in view of Bumgarner et al. (US 10624497).
 	Regarding claim 33, Caudron discloses all the features of claim limitations as set forth above except for an accessory is configured to be receivable within the internal cooking compartment via the opening, wherein the accessory closes at least a portion of the opening when the accessory is received within the internal cooking compartment.
 	Bumgarner et al. teaches “an accessory” (fig.2, 20 and col.2 at line 26 and claim 1, i.e., a spring-biased grill received within said cooking chamber) is “configured to be receivable within the internal cooking compartment via the opening, wherein the accessory closes at least a portion of the opening when the accessory is received within the internal cooking compartment” (fig.2 shows the accessory 20 in the cooking compartment 3 that closes or blocks at least a portion of the opening when the accessory is received within the internal cooking compartment). Caudron teaches a toaster. Bumgarner et al. teaches a toaster (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Caudron with Bumgarner et al., by adding 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIMMY CHOU/Primary Examiner, Art Unit 3761